Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 7-17 are pending and are presented for this examination.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 01/06/2020 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7-12 and 15-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yamaguchi (JPH08191010A from IDS).
As for claims 7 and 11, Yamaguchi discloses a orientation silicon steel plate formed (paragraph [0047]) by heating a slab comprising C 0.042% Si 3.28%, Mn 0.065% and Se 0.025% 900 C for 30 seconds at an atmospheric oxidizing partial pressure ratio PH2O/PH2 of 0.55 and film thickness of intermediate layer is 0.05 microns or more (i.e. 50 nm or more), then finally a tension coating forming process (i.e. an insulating coating forming process of forming an insulating coating) by applying an aqueous treatment solution containing magnesium phosphate, colloidal silica , chromic anhydride to the steel sheet by baking at 800 C to form a film of about 2 microns.
Hence, Yamaguchi discloses same process of producing the grain oriented electrical stee sheet comprising claimed process steps as required by instant process 11.
Hence, Yamaguichi also discloses a grain oriented electrical steel sheet comprising a base steel sheet, a firelite layer (i.e presently claimed intermediate layer in contact with the base steel sheet) and a tension coating layer arranged in contact with the firelite layer to be an outermost surface.  Due to same insulating coating forming solution containing phosphate, 
Regarding instant claim 7 required “the insulation coating has a compound layer containing a crystalline phosphide in an area in contact with the intermediate layer when viewing a cross section whose cutting direction is parallel to a thickness direction,at least one selected from group consisting of (Fe,Cr)3P, (Fe,Cr)2P, (Fe,Cr)P, (Fe,Cr)P2, and (Fe,Cr)2P2Ch is contained as the crystalline phosphide, and an average thickness of the compound layer is 0.5 pm or less and 1/3 or less of an average thickness of the insulation coating when viewing the cross section”, it is structure and property limitations due to combination of steel sheet compositions and process of making as required by instant claim 11.
Since the grain oriented steel sheet product of Yamaguchi has compositions that meet the instant application composition and is made from a similar process steps as indicated above , it is therefore reasonable to believe that the claimed structure and property limitations would have naturally flowed following the suggestion of Yamaguchi.    See MPEP 2112.01 I.

As for claims 8 and 12, they are rejected for the same reason set forth in rejection of claim 7 above due to instant claims wherein clause are structure and property limitations due to combination of steel sheet compositions and process of making as required by instant claim 11.
As for claims 9-10, the fact Yamaguchi’s broad range of fayalite (i.e. claimed intermediate layer) is 0.05 microns or more (i.e. 50 nm or more)overlaps instant claimed 2-100 nm.
.

Claims 13-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yamaguchi as applied to claim 11 above, and further in view of Okubo (US 20140377573) and GB’520 (GB 2153520A).
As for claims 13-14, Yamaguchi discloses a step of forming a firelite layer (i.e. intermediate layer forming process) by a heating treating at 900 C for 30 seconds at an atmospheric oxidizing partial pressure ratio PH2O/PH2 of 0.55 and then finally a tension coating forming process (i.e. an insulating coating forming process of forming an insulating coating) by applying an aqueous treatment solution containing magnesium phosphate, colloidal silica , chromic anhydride to the steel sheet by baking at 800 C to form a film of about 2 microns.
However, Yamaguchi differs from instant claims 13-14 such that it does not discloses in forming a firelite layer is in an atmosphere with a dew point of -20 to C and baking for 10 seconds or longer during the tension coating forming process.
Okubo discloses a similar tension coating process as Yamaguchi on steel sheet using same aqueous solution containing phosphate, colloidal silica and Cr by baking at 800-900 C for 5-30 seconds is well known. (paragraph [0054][0058])
Hence, it would have been obvious to one skill in the art, at the time the invention is made to apply well known baking time 5-30 seconds of Okubo, to the process of Yamaguchi with expected success. 
H2O/PH2 and dew point are determined by measuring the proportion of water vapor to hydrogen.  (lines 38-41)   Hence, given Yamaguchi discloses the partial pressure ratio PH2O/PH2,  dew point -20 to 0 C would be expected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733